                                     Slip Op 21-81

           UNITED STATES COURT OF INTERNATIONAL TRADE


                                                 Before: Mark A. Barnett,
 IN RE SECTION 301 CASES                         Claire R. Kelly and
                                                 Jennifer Choe-Groves, Judges
                                                 Court No. 21-00052



                                      OPINION

[Granting Plaintiffs’ motions for leave to file a reply and for a preliminary injunction.
Chief Judge Barnett dissents from the entry of a preliminary injunction.]

                                                                    Dated: July 6, 2021

Matthew R. Nicely and Pratik A. Shah, Akin Gump Strauss Hauer & Feld LLP, of
Washington, DC, argued for plaintiffs HMTX Industries LLC, Halstead New England
Corporation, Metroflor Corporation, and Jasco Products Company LLC. With them
on the brief were James E. Tysse, Devin S. Sikes, Daniel M. Witkowski, and Sarah
B. W. Kirwin.

Jamie L. Shookman, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of New York, NY, argued for defendants. Also on the
brief were Brian M. Boynton, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, L. Misha Preheim, Assistant Director, Justin R. Miller, Attorney-
In-Charge, International Trade Field Office, and Sosun Bae, Senior Trial Counsel,
and Ann C. Motto, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC. Of Counsel on the brief were Megan
Grimball, Associate General Counsel, Philip Butler, Associate General Counsel, and
Edward Marcus, Assistant General Counsel, Office of the U.S. Trade Representative,
of Washington, DC, and Paula Smith, Assistant Chief Counsel, Edward Maurer,
Deputy Assistant Chief Counsel, and Valerie Sorensen-Clark, Attorney, Office of the
Assistant Chief Counsel, International Trade Litigation, U.S. Customs and Border
Protection, of New York, NY.

      Kelly, Judge: Plaintiffs HMTX Industries LLC, Halstead New England

Corporation, Metroflor Corporation, and Jasco Products Company LLC commenced

the first of approximately 3,600 cases (the “Section 301 Cases”) contesting the
Court No. 21-00052                                                                Page 2


imposition of a third and fourth round of tariffs by the Office of the United States

Trade Representative (“USTR”) pursuant to Section 301 of the Trade Act of 1974,

19 U.S.C. § 2411, et seq. (“the Trade Act”). See generally Am. Compl., HMTX Indus.

LLC v. United States, Court No. 20-cv-00177 (CIT Sept. 21, 2020), ECF No. 12 (“20-

177 Am. Compl.”).      Plaintiffs now move the court for a preliminary injunction

pursuant to U.S. Court of International Trade (“CIT”) Rule 65(a) suspending

liquidation of unliquidated entries subject to the contested tariffs. 1 Pls.’ Mot. for

Prelim. Inj. Limited to Suspension of Liquidation, April 23, 2021, ECF No. 287 (“Pls.’

Mot.”). Plaintiffs request that any injunction extend to all Section 301 Cases “subject

to an opt-out mechanism” for individual plaintiffs. Pls.’ Mot. at 2. Defendants United

States, et al. (“the Government”) oppose the motion. Defs.’ Opp’n to Pls.’ Mot. for

Prelim. Inj. Limited to Suspension, May 14, 2021, ECF No. 304 (“Defs.’ Opp’n”).

Plaintiffs further move for leave to file a reply to the Government’s opposition. Pls.’

Mot. for Leave to File a Reply in Supp. of a Prelim. Inj. Limited to Suspension of

Liquidation, May 20, 2021, ECF No. 307; see also Proposed Reply in Supp. of Pls.’

Mot. for Prelim. Inj. Limited to Suspension of Liquidation, May 20, 2021, ECF No.

307-1 (“Pls.’ Reply”). The Government defers to the court’s discretion as to acceptance

of Plaintiffs’ Reply. Defs.’ Resp. to Pls.’ Mot. for Leave to File a Reply in Supp. of a

Prelim. Inj. Limited to Suspension of Liquidation, May 26, 2021, ECF No. 309. For

the reasons set forth below, both of Plaintiffs’ motions are granted. 2


1 Plaintiffs do not seek to enjoin the collection of List 3 and List 4A duties (as defined
below). Pls.’ Mot. at 1.
2 Absent leave of court, parties may not file a reply brief in further support of a non-

dispositive motion. See CIT Rule 7(d); Retamal v. U.S. Customs & Border Prot., Dep’t
(footnote continued)
Court No. 21-00052                                                             Page 3


                                  BACKGROUND

      On August 14, 2017, the President issued a memorandum instructing the

USTR to consider, consistent with Section 302(b) of the Trade Act, initiating an

investigation addressing the Government of the People’s Republic of China’s

(“China”) “laws, policies, practices, or actions that may be unreasonable or

discriminatory and that may be harming American intellectual property rights,

innovation, or technology development.”        Addressing China’s Laws, Policies,

Practices, and Actions Related to Intellectual Property, Innovation, and Technology,

82 Fed. Reg. 39,007 (Aug. 17, 2017). The USTR initiated an investigation on August

18, 2017. Initiation of Section 301 Investigation; Hearing; and Request for Public

Comment: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017). On March

22, 2018, the USTR published a report announcing the results of its investigation.

OFFICE   OF    THE   UNITED STATES TRADE REPRESENTATIVE, FINDINGS            OF   THE


INVESTIGATION    INTO   CHINA’S ACTS, POLICIES, AND PRACTICES RELATED              TO


TECHNOLOGY TRANSFER, INTELLECTUAL PROPERTY, AND INNOVATION UNDER SECTION

301       OF          THE      TRADE         ACT        OF        1974         (2018),

https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF.

      On June 20, 2018, the USTR published notice of a final list of products covering

818 tariff subheadings that would be subject to an additional duty of 25 percent ad




of Homeland Sec., 439 F.3d 1372, 1377 (Fed. Cir. 2006) (noting that the court may
allow reply briefs for non-dispositive motions). Plaintiffs’ proposed reply brief aids
the court’s understanding of the disagreement between the parties. Thus, the court
will grant Plaintiffs’ motion.
Court No. 21-00052                                                             Page 4


valorem. Notice of Action and Request for Public Comment Concerning Proposed

Determination of Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 28,710 (June 20, 2018) (“List 1”). On August 16, 2018, the USTR published

notice of an additional list of products covering 279 tariff subheadings that would be

subject to an additional duty of 25 percent ad valorem. Notice of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 40,823 (Aug. 16, 2018) (“List 2”).

      During the time period between the USTR’s finalization of List 1 and List 2,

the USTR indicated its intent to modify the action by imposing an additional duty of

10 percent ad valorem on another list of products imported from China. Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 33,608 (July 17, 2018). On September 21,

2018, the USTR published final notice of new duties with an effective date of

September 24, 2018. Notice of Modification of Action Pursuant to Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018) (“List 3”). The rate of

additional duty on products covered by List 3 was set to increase to 25 percent ad

valorem on January 1, 2019.         Id.   After several extensions of the date of

implementation of the List 3 tariffs issued in connection with ongoing trade

negotiations, on May 10, 2019 (or June 15, 2019, depending on the date of export),

List 3 duties increased to 25 percent ad valorem. Notice of Modification of Section
Court No. 21-00052                                                              Page 5


301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 20,459 (May 9, 2019);

Implementing Modification to Section 301 Action: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 21,892 (May 15, 2019); Additional Implementing Modification to Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 26,930 (June 10, 2019).

      The USTR subsequently established an exclusion procedure pursuant to which

importers could request exclusion of their products from List 3 duties. Procedures for

Requests to Exclude Particular Products From the September 2018 Action Pursuant

to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 29,576 (June 24, 2019). Plaintiffs

obtained exclusions for certain of their imports, effective September 24, 2018, through

August 7, 2020. Notice of Product Exclusions: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

61,674 (Nov. 13, 2019); Notice of Product Exclusions: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 69,012 (Dec. 17, 2019); Notice of Product Exclusions: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

85 Fed. Reg. 549 (Jan. 6, 2020); Notice of Product Exclusions: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

85 Fed. Reg. 9921 (Feb. 20, 2020).
Court No. 21-00052                                                              Page 6


      On May 17, 2019, the USTR announced its intent to again modify the action to

impose additional duties up to 25 percent ad valorem on another list of products

imported from China. Request for Comments Concerning Proposed Modification of

Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 22,564 (May

17, 2019). On August 20, 2019, the USTR announced that it was imposing additional

duties of 10 percent ad valorem on products identified in the May 17, 2019 request

for comments. Notice of Modification of Section 301 Action: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 43,304 (Aug. 20, 2019) (“List 4”). List 4 was further categorized into List

4A and List 4B. Id.

      Thereafter, the USTR provided notice of its intent to increase the additional

duty rate applicable to List 4A and List 4B from 10 percent ad valorem to 15 percent

ad valorem. Notice of Modification of Section 301 Action: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 45,821 (Aug. 30, 2019). On December 18, 2019, the USTR indefinitely

suspended the additional duties of 15 percent ad valorem on List 4B, but not List 4A.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

69,447 (Dec. 18, 2019).

      On January 22, 2020, the USTR halved the additional duty on products

covered by List 4A from 15 percent to 7.5 percent ad valorem. Notice of Modification
Court No. 21-00052                                                            Page 7


of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3741 (Jan. 22, 2020).

        On September 10, 2020, Plaintiffs commenced an action challenging the

Section 301 duties imposed pursuant to List 3 and List 4A. Compl., HMTX Indus.

LLC v. United States, Court No. 20-cv-00177 (CIT Sept. 10, 2020), ECF No. 2; see

also 20-177 Am. Compl. Count one alleges a violation of the Trade Act based on

Plaintiffs’ view that the USTR’s imposition of the List 3 and List 4A duties was not

authorized by the USTR’s modification authority under Section 307 of the Trade Act

and seeks a declaratory judgment to that effect. 20-177 Am. Compl. ¶¶ 63–70. Count

two alleges violations of the Administrative Procedure Act (“APA”). Id. ¶¶ 71–75.

        On February 5, 2021, Plaintiffs’ action, among others, 3 was assigned to this

panel. See, e.g., Order, HMTX Indus. LLC v. United States, Court No. 20-cv-00177,

(CIT Feb. 5, 2021), ECF No. 43. On February 10, 2021, the panel designated a

“master case” under the name “In Re Section 301 Cases” to function as the primary

vehicle by which the court would manage the litigation of the Section 301 Cases. Std.

Procedural Order No. 21-01 (Feb. 10, 2021), ECF No. 1. After receiving input from

the parties, on March 31, 2021, the court designated Plaintiffs’ case as “the sample

case for purposes of the court’s initial consideration and resolution of Plaintiffs’

claims.” Std. Procedural Order 21-04 (Mar. 31, 2021), ECF No. 267. The court stayed

all other Section 301 Cases and appointed a Plaintiffs’ Steering Committee to aid the

court’s adoption of case management procedures and coordinate the preparation of

consolidated briefs and court submissions. Id.; see also Std. Procedural Order 21-02


3   Approximately 3,600 Section 301 Cases were assigned to this panel.
Court No. 21-00052                                                               Page 8


(Feb. 16, 2021), ECF No. 82 (explaining the duties of the steering committee). On

April 12, 2021, the parties filed a Joint Status Report with a proposed briefing

schedule governing disposition of the merits of the sample case. Joint Status Report,

Apr. 12, 2021, ECF No. 274 (“Jt. Status Report”).          The parties explained their

respective positions on the issue of relief in the event Plaintiffs prevail. Id. at 4–9.

The following day, the court entered a Scheduling Order. See Scheduling Order, Apr.

13, 2021, ECF No. 275.

        Plaintiffs filed the instant motion on April 23, 2021. See Pls.’ Mot. The

Government responded and, as noted, the court will accept Plaintiffs’ Reply. See

Defs.’ Opp’n; Pls.’ Reply. A remote oral argument on the motion was held on June 17,

2021.       Docket   Entry,   June    17,   2021,    ECF     No.   327,   available   at

https://www.cit.uscourts.gov/sites/cit/files/061721-21-00052-3JP.mp3 (“Oral Arg.”).

                 JURISDICTION AND STANDARD OF REVIEW

        The court has jurisdiction pursuant to 28 U.S.C. § 1581(i)(1)(B) (2018), which

grants the court “exclusive jurisdiction of any civil action commenced against the

United States . . . that arises out of any law of the United States providing for . . .

tariffs, duties, fees, or other taxes on the importation of merchandise for reasons other

than the raising of revenue.” “The Court of International Trade shall possess all the

powers in law and equity of, or as conferred by statute upon, a district court of the

United States.” 28 U.S.C. § 1585.

        “A preliminary injunction is an extraordinary remedy never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). To obtain a

preliminary injunction, a party must demonstrate “(1) likelihood of success on the
Court No. 21-00052                                                              Page 9


merits, (2) irreparable harm absent immediate relief, (3) the balance of interests

weighing in favor of relief, and (4) that the injunction serves the public

interest.” Silfab Solar, Inc. v. United States, 892 F.3d 1340, 1345 (Fed. Cir.

2018) (citing Winter, 555 U.S. at 20).

      The Court of Appeals for the Federal Circuit has historically applied a “sliding

scale” approach. See Qingdao Taifa Grp. Co. v. United States, 581 F.3d 1375, 1381–

82 (Fed. Cir. 2009); see also Ugine & Alz Belg. v. United States, 452 F.3d 1289, 1293

(Fed. Cir. 2006). Under the sliding scale approach, “the greater the potential harm

to the plaintiff, the lesser the burden on Plaintiffs to make the required showing of

likelihood of success on the merits.” Ugine, 452 F.3d at 1293 (internal quotation

marks and citations omitted). Thus, where the harm is great, a movant must only

“demonstrate that it has at least a fair chance of success on the merits.” Wind Tower

Trade Coal. v. United States, 741 F.3d 89, 96 (Fed. Cir. 2014). Conversely, courts

may not lessen a movant’s burden of demonstrating a likelihood of irreparable harm,

regardless of the strength of the other factors. Winter, 555 U.S. at 22.

                                    DISCUSSION

      Plaintiffs have established their entitlement to a preliminary injunction. Here,

Plaintiffs demonstrated they will likely suffer irreparable harm because their entries

of subject merchandise will liquidate absent an injunction. Moreover, Plaintiffs

persuasively argue that there is sufficient uncertainty as to the availability of relief

under Shinyei Corp. of America v. United States, 355 F.3d 1297 (Fed. Cir. 2004), to

establish the likelihood that Plaintiffs will be unable to recover duties unlawfully

paid should they be successful in their claim on the merits, thus demonstrating
Court No. 21-00052                                                            Page 10


irreparable harm. See Am. Signature, Inc. v. United States, 598 F.3d 816, 829 (Fed.

Cir. 2010). Consequently, Plaintiffs’ burden to demonstrate a likelihood of success on

the merits is reduced, and Plaintiffs satisfy their reduced burden by raising

sufficiently serious and substantial questions regarding the interpretation and

application of Section 307 of the Trade Act. Likewise, Plaintiffs have sufficiently

demonstrated that the balance of the equities and public interest factors weigh

heavily in their favor.

I.    Irreparable Harm

      For the reasons that follow, the liquidation of Plaintiffs’ entries constitutes

irreparable harm in this case because it may foreclose Plaintiffs’ ability to challenge

the Government’s imposition of duties paid or have those duties returned.

Irreparable harm is a “viable threat of serious harm which cannot be undone,” Zenith

Radio Corp. v. United States, 710 F.2d 806, 809 (Fed. Cir. 1983) (emphasis removed)

(quoting S.J. Stile Assocs. Ltd. v. Snyder, 649 F.2d 522, 525 (C.C.P.A. 1981)), or

remedied by money damages, see, e.g., Metalcraft of Mayville, Inc. v. Toro Co., 848

F.3d 1358, 1368 (Fed. Cir. 2017). The potential unavailability of reliquidation or

refund in this case sufficiently demonstrates irreparable harm. 4       Moreover, the

Government fails to meaningfully dispute that liquidation will cause harm that

cannot be undone and instead argues that any unlawfully collected duties would be

forever unrecoverable.




4Liquidation is defined as “the final computation or ascertainment of duties.” 19
C.F.R. § 159.1.
Court No. 21-00052                                                              Page 11


      Liquidation, as the final computation of duties, will constitute irreparable

harm unless an importer can obtain refunds or reliquidation because it cuts off

judicial review and eliminates any chance of recovery of unlawful exactions. See

Zenith, 710 F.2d at 810. In Zenith, the Court of Appeals held that liquidation of

entries moots the action with respect to those entries and constitutes irreparable

harm. Id. The Court of Appeals explained that liquidation would not only involve

economic harm, but also the “statutory right to obtain judicial review of the

determination.” Id. Here, without reliquidation or refunds, Plaintiffs will be denied

meaningful judicial review for each entry that liquidates.5 The denial of judicial

review is irreparable harm.




5 As to the deprivation of judicial review, at oral argument Defendant argued that
Zenith’s concern regarding the availability of judicial review might not be present in
this case. Oral Arg. at 00:22:13. Although Zenith involved a domestic producer’s
claim that antidumping duties imposed on an importer’s entries should be higher, the
facts of this case suggest that mootness is a concern here. The importers here may
have multiple entries that may be subject to the 301 duties, but each entry is its own
transaction and occurrence giving rise to its own cause of action. See United States
v. Stone & Downer Co., 274 U.S. 225, 236 (1927). Thus, although an importer may
have more than one chance to challenge 301 duties (and it is conceivable that it may
not, it may have only had one entry) it may lose its right to judicial review on any
entry that is liquidated. The loss of judicial review for that entry is a harm. Stone &
Downer, which focused on classification of entries, held that res judicata did not bar
claims previously litigated with respect to prior entries. Id. at 236–37. Here, the
danger is not that judicial review will be unavailable because a claim has already
been litigated but that judicial review will be unavailable because it may never be
litigated with respect to an entry that has been liquidated. Nevertheless, it is unclear
why the rationales underlying Stone & Downer would not also be applicable here.
Accepting the view that the loss of judicial review for some entries is not irreparable
harm because there are other entries for which review still exists leads to the illogical
conclusion that allegedly unlawful government exactions for which there is no
recompense cannot constitute irreparable harm so long as those exactions are
ongoing.
Court No. 21-00052                                                             Page 12


      Further, although the CIT is granted broad statutory authority to order

appropriate relief, the Court of Appeals has cast sufficient doubt as to the scope of

that authority to create a likelihood of irreparable harm. “The Court of International

Trade shall possess all the powers in law and equity of, or as conferred by statute

upon, a district court of the United States.”     28 U.S.C. § 1585. 6   “The Court of

International Trade may enter a money judgment for or against the United States in

any civil action commenced under section 1581 or 1582 of this title.” Id. § 2643(a)(1).

Moreover, the CIT can order “any other form of relief that is appropriate in a civil

action, including, but not limited to, declaratory judgments, orders of remand,

injunctions, and writs of mandamus and prohibition.” Id. § 2643(c)(1). Given this

seemingly broad statutory authority to fashion appropriate relief, the court would

like to agree with the Dissent that we have the clear power to order reliquidation in

the event Plaintiffs are ultimately successful, as we view the statute as providing this

Court with the explicit power to order reliquidation and refunds where the

government has unlawfully exacted duties. 7


6 The legislative history of the Customs Courts Act of 1980, Pub. L. No. 96–417, 94
Stat. 1727 (1980), supports the broad interpretation of Congress’ grant of authority
to the CIT. See, e.g., 126 Cong. Rec. H9333–49, at H9342–43 (daily ed. Sept. 22, 1980)
(statement of Rep. Rodino) (“Another essential provision in this legislation is
proposed section 1585. This section removes any doubt that the [CIT] has authority
to award the relief necessary to remedy an alleged injury in a civil action before the
court. The committee intends to make it clear that the court possesses all plenary
powers in law and equity, thereby completing the full transformation of the court to
article III status.” (emphasis added)).
7 The Government specifically asks this court not to reach the issue for the purposes

of this motion. Defs.’ Opp’n at 42 (asking the court to deny Plaintiff’s motion “without
reference to the availability, or not, of reliquidation as a remedy at the end of the
case.”). Opting not to assert a serious challenge to the reparability of the undeniable
harm of liquidation, the Government is left to argue that Plaintiffs’ delay in seeking
(footnote continued)
Court No. 21-00052                                                             Page 13


      However, the Court of Appeals has explicitly and implicitly called the breadth

of the CIT’s statutory authority into question. For example, in Shinyei, the Court of

Appeals did not simply hold that the CIT had the authority to order reliquidation

based on the plain language of the statute, but rather went on to state that

reliquidation was appropriate in that case because to hold otherwise “would preclude

enforcement of court orders as to duty determinations as soon as entries subject to

those orders are liquidated.” Shinyei, 355 F.3d at 1312. Arguably, the holding of

Shinyei is that the Court of Appeals “decline[d] to find that the statute as a whole

was intended to preclude judicial enforcement of court orders after liquidation.”8 Id.

One view of Shinyei would be that it confirmed the CIT’s power to order money

judgment in Section 1581 actions and to order reliquidation if necessary; however,

subsequent cases suggest that the holding in Shinyei was a narrow one.

      In Ugine, an importer challenged Commerce’s liquidation instructions on the

grounds that the instructions “for entries imported prior to the fourth administrative

review are inconsistent with Commerce’s determination in the subsequent fourth

administrative review.” 452 F.3d at 1296. The Court of Appeals characterized the



an injunction undercuts their motion. Id. at 33–34. This argument fails to
acknowledge that Plaintiffs commenced their action soon after their Section 301
exclusion expired. Id. at 32; Pls.’ Reply at 22. This argument also ignores the fact
that the Government did not articulate its position as to refund relief until the filing
of the Joint Status Report on April 12, 2021. See Jt. Status Report at 7–8. Up until
the point when the Government asserted its position that it would seek to preclude
reliquidation or refund, Plaintiffs had no reason to seek an injunction. See, e.g.,
Sumecht N.A., Inc. v. United States, 923 F.3d 1340, 1348 (Fed. Cir. 2019)
(Government concession regarding the availability of refunds defeated the motion for
a preliminary injunction). The Government cannot complain of Plaintiffs’ delay in
moving for injunctive relief when Defendants’ past conduct gave Plaintiffs every
reason to believe such a motion would be unnecessary.
8 Indeed, the Government makes this argument. See Defs.’ Opp’n at 40.
Court No. 21-00052                                                            Page 14


key consideration in Shinyei to be that the importer “was complaining that

Commerce’s instructions . . . did not reflect the results of the administrative review

that covered those entries,” and found that because that was not the exact theory

propounded by the importer in Ugine that the “difference between the two cases—

and the possibility that Shinyei will not be interpreted to encompass the sort of claim

at issue here—raises doubt whether [Plaintiffs] will have the opportunity to obtain

reliquidation once [their] entries are liquidated.” Id. By describing Shinyei in such

narrow terms—suggesting that a different type of challenge to Commerce’s

liquidation instructions might lead to a different result and failing to even mention

the CIT’s statutory authority to fashion relief—Ugine casts doubt as to the

availability of reliquidation and refunds in this case.

      Similarly, the Court of Appeals in American Signature held that Shinyei relief

was in doubt where an importer challenged Commerce’s attempt to correct an error

contained in the final results of its administrative review of an antidumping duty.

598 F.3d at 822–24, 829. In American Signature, the Court of Appeals stated that

Shinyei stands for the proposition that “in an action challenging liquidation

instructions under 28 U.S.C. § 1581(i), the [CIT] may, under certain circumstances,

use its equitable powers to compel reliquidation of entries if a preliminary injunction

has been sought and denied.” Id. at 828 (citing Shinyei, 355 F.3d at 1312). Thus, the

Court of Appeals continued to cast Shinyei in an extremely narrow light. Rather than

interpreting Shinyei as setting forth the CIT’s broad remedial powers based on clear,

wide-ranging statutory authority, the Court of Appeals limited Shinyei relief to an

undefined set of “certain circumstances” only where a preliminary injunction had
Court No. 21-00052                                                            Page 15


been sought and denied. Id. American Signature did not address the statutory

framework in its discussion of irreparable harm and did not provide any further

clarification as to when Shinyei applies. Id. at 828–29. 9




9 The Dissent notes that in Ugine the CIT did not analyze Shinyei in its denial of a
preliminary injunction, and that the Court of Appeals declined to decide whether
Shinyei relief would be available absent a ruling from the CIT or briefing from two of
the three parties. Dissent at 40–41. That the Court of Appeals in Ugine declined to
decide whether Shinyei relief was available and held that uncertainty over such relief
constitutes irreparable harm weigh strongly in favor of granting preliminary relief
here. The Dissent also states that the nature of the relief sought in Ugine
(challenging Commerce’s liquidation instructions) differs from the relief sought in
this case, and that Ugine was decided prior to Winter. Id. at 41. However, Ugine,
American Signature, and this case were all commenced under 28 U.S.C. § 1581(i), so
the court’s statutory authority for granting relief is the same, making the differing
theories of harm immaterial. See Ugine, 452 F.3d at 1296; Am. Signature, 598 F.3d
at 822; see also 28 U.S.C. § 2643. Although the Dissent concedes that American
Signature was decided post-Winter and that the CIT had denied a preliminary
injunction specifically because it found Shinyei to be applicable (thus satisfying two
of the Dissent’s three concerns regarding Ugine), Dissent at 41–42, the Dissent claims
that the Court of Appeals did not explain why Shinyei would not be available and
that the Court of Appeals has since distanced itself from Ugine and American
Signature by stating that those cases do not create a presumption of the uncertainty
of Shinyei relief in the preliminary injunction context. Id. at 42. Once again, the
Court of Appeals’ decision to find that Shinyei relief was uncertain weighs in favor of
granting an injunction here, particularly because the Court of Appeals declined to
explain the scope of Shinyei relief. Although we agree with the Dissent’s analysis of
the court’s statutory authority in Section 1581(i) cases to order reliquidation and/or
a refund of duties that may be found to have been unlawfully exacted, we are bound
to follow Court of Appeals precedent. The Court of Appeals has repeatedly called into
question this Court’s authority to grant reliquidation in Section 1581(i) cases,
declined to pronounce the scope of such authority or when Shinyei relief is available,
and held that the uncertainty over such relief sufficiently demonstrates the likelihood
of irreparable harm, even post-Winter. There is no need to rely on a “presumption”
of uncertainty of Shinyei relief here, as the Government expressly argues that it is
unavailable, unlike in Sumecht, where the Government conceded reliquidation was
an available remedy. See Sumecht, 923 F.3d at 1348. Since we cannot say that the
Court of Appeals would agree that this court has the authority to order reliquidation
under 28 U.S.C. § 2643, we must find that the availability of Shinyei relief is
uncertain and therefore that Plaintiffs have demonstrated irreparable harm.
Court No. 21-00052                                                            Page 16


        Finally, in Sumecht, when affirming the denial of a preliminary injunction

because irreparable harm could not be shown, the Court of Appeals did not stop with

the statutory language, but rather went on to cast doubt upon the applicability of

Shinyei in 1581(i) cases. 923 F.3d at 1347–48. Indeed, the Court of Appeals did not

affirmatively analyze whether Shinyei relief would be available in Sumecht, but

rather held that the Government was judicially estopped from asserting that

reliquidation would be unavailable in the event the importer was ultimately

successful on the merits, eliminating even the possibility of irreparable harm. Id. at

1348.

        Thus, despite the broad statutory language granting the Court authority to

order whatever relief is appropriate, the Court of Appeals has consistently refrained

from relying on that language in finding the CIT has authority to order reliquidation

or refunds in 1581(i) cases and has raised doubts about the CIT’s authority to do so.

It may be that on appeal the Court of Appeals will make clear that 28 U.S.C. §§ 1585

and 2643 empower the CIT to “enter a money judgment . . . against the United States

in any civil action commenced under section 1581” for the return of unlawfully

collected duties, 28 U.S.C. § 2643(a)(1), or “may . . . order any other form of relief”

including reliquidation, id. § 2643(c)(1), but, until it does, we must conclude that

liquidation will result in irreparable economic harm. 10 The Government does not


10 We cannot disagree with our colleague in the Dissent that “Winter establishes that
it is not enough for a plaintiff to identify irreparable harm as a possible outcome of
the denial of the motion for a preliminary injunction.” Dissent at 30–31. However,
in Winter the Court took note that the government “strongly dispute[s]” the harm
alleged. Winter, 555 U.S. at 14. Here, the Government does not argue that there will
not be a harm, or that it will be reparable. The only contingency, and one the
(footnote continued)
Court No. 21-00052                                                               Page 17


argue that liquidation is not a harm, nor does it argue that it is a harm that can be

remedied. Defs.’ Opp’n at 34–42. Instead, the Government relies upon the truism

that financial harm alone is not irreparable. Id. at 34 (arguing the court “repeatedly

has declined to find irreparable harm based merely on claims of financial losses”).

The Government’s argument elides the sine qua non of reparability in this case,

namely the availability of reliquidation or refund. 11 Indeed, instead of arguing that

Plaintiffs’ alleged irreparable harm is reparable (because the court can order

reliquidation or refund), the Government asserts the opposite proposition, i.e., that

the court cannot order reliquidation or refunds. See Defs.’ Opp’n at 41. Thus, the

Government’s position is that any duties paid are permanently unrecoverable

regardless of whether they may have been collected unlawfully. Id. at 42. According

to Plaintiffs, the Government would stand to gain an undue windfall of “at least

hundreds of millions of dollars and probably billions.”        Pls.’ Reply at 20.    The

Government’s position, if correct, concedes irreparable harm. See Ohio Oil Co. v.

Conway, 279 U.S. 813, 815 (1929) (per curiam) (enjoining the collection of a state tax

where “[t]he laws of the state afford no remedy whereby restitution of the money so




Government argues against, is whether the Court of Appeals will rule that this Court
is empowered by 28 U.S.C. § 2643 to remedy that harm; whether the Court of Appeals
will so rule is uncertain. Under Federal Circuit precedent, that uncertainty is
irreparable harm. Am. Signature, 598 F.3d at 829.
11 The Government’s reliance on Corus Group PLC v. Bush, 26 CIT 937 (2002), and

Shandong Huarong General Group Corp. v. United States, 24 CIT 1286 (2000), is
misplaced. See Defs.’ Opp’n at 34. Unlike here, where Plaintiffs only seek limited
relief, i.e., the suspension of liquidation, both cases involved motions seeking to enjoin
the Government from the collection of duties. See Corus Grp., 26 CIT at 938;
Shandong Huarong, 24 CIT at 1286–87.
Court No. 21-00052                                                              Page 18


paid may be enforced, even where the payment is under both protest and

compulsion.”).

II.   Likelihood of Success on the Merits

      Plaintiffs raise sufficiently serious and substantial questions as to the proper

interpretation of Section 307 of the Trade Act to warrant injunctive relief in this case.

Plaintiffs argue that Sections 307(a)(1)(B)–(C) of the Trade Act limit the President’s

and the USTR’s authority to increase tariffs in the context of Section 301(b). Pls.’

Reply at 6–11. Defendants defend the President’s authority based upon, inter alia,

the plain language of the statute. Defs.’ Opp’n at 21–22. Plaintiffs’ interpretation of

the statute raises serious and substantial questions about the scope of the USTR’s

statutory authority to act, which should be resolved via full litigation of the merits of

these claims.

      Plaintiffs need only demonstrate a fair chance of success on the merits because,

as discussed, the factor of irreparable harm weighs sharply in favor of granting a

preliminary injunction. See Qingdao, 581 F.3d at 1381–82; Wind Tower, 741 F.3d at

96 (a movant must only “demonstrate that it has at least a fair chance of success on

the merits”). 12 Under the sliding scale approach, “the greater the potential harm to


12 Although Defendants assert that the Court of Appeals’ “sliding scale” approach may
have been overruled by Winter, the Supreme Court did not expressly prohibit a
sliding scale approach in all circumstances, and instead found that the Ninth
Circuit’s diminished irreparable harm requirement was inappropriate. See Winter,
555 U.S. at 22. Furthermore, at least two Courts of Appeals have refused to interpret
Winter in the broad manner that Defendants urge the court to adopt. Reilly v. City
of Harrisburg, 858 F.3d 173, 176–79 (3d Cir. 2017); All. for the Wild Rockies v.
Cottrell, 632 F.3d 1127, 1131–35 (9th Cir. 2011). But see Am. Trucking Ass’ns v. City
of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009). Moreover, the Federal Circuit
has continued to apply the sliding scale even post-Winter. See Qingdao, 581 F.3d at
(footnote continued)
Court No. 21-00052                                                            Page 19


the plaintiff, the lesser the burden on Plaintiffs to make the required showing of

likelihood of success on the merits.” Ugine, 452 F.3d at 1293 (internal quotation

marks and citations omitted).

      Where it is clear that the moving party will suffer substantially greater
      harm by the denial of the preliminary injunction than the non-moving
      party would by its grant, it will ordinarily be sufficient that the movant
      has raised serious, substantial, difficult and doubtful questions that are
      the proper subject of litigation.13

Id. (internal quotation marks omitted) (quoting Ugine-Savoie Imphy v. United States,

24 CIT 1246, 1251 (2000)).

      Section 301 of the Trade Act authorizes the President and the USTR to take

action to eliminate certain acts, policies, or practices of a foreign government that

burden U.S. commerce. See 19 U.S.C. § 2411. As relevant here, the USTR may

exercise discretionary authority when the USTR determines “an act, policy, or

practice of a foreign country is unreasonable or discriminatory and burdens or

restricts United States commerce” and action by the United States is appropriate. Id.

§ 2411(b)(1). Section 307(a)(1) of the Trade Act provides the USTR authority to

“modify” an action commenced under Section 301 under certain enumerated



1381–82. The Court of Appeals’ statement in Silfab, that it was “not deciding”
whether the sliding scale approach was still good law, falls far short of overruling
prior precedent. 892 F.3d at 1345. Therefore, until the Federal Circuit states
otherwise, the sliding scale approach as articulated in Qingdao remains good law in
courts bound by Court of Appeals for the Federal Circuit precedent. See generally,
581 F.3d at 1381–82.
13 Other circuit courts have stated that a fair chance is less than 50%. See Citigroup

Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 34–
38 (2d Cir. 2010) (rejecting claim that Winter requires a showing of greater than 50%
chance of success); D.M. v. Minn. State High Sch. League, 917 F.3d 994, 999–1000
(8th Cir. 2019) (defining “fair chance” as less than 50%); Leiva-Perez v. Holder, 640
F.3d 962, 967–68 (9th Cir. 2011) (movant does not need to show success is more likely
than not).
Court No. 21-00052                                                               Page 20


circumstances. See id. § 2417(a)(1). At issue here are the conditions and scope of

permissible modifications.

      Section 307 provides, in relevant part,

      (a) In general
      (1) The Trade Representative may modify or terminate any action,
      subject to the specific direction, if any, of the President with respect to
      such action, that is being taken under section 2411 of this title [Section
      301] if—
      (A) any of the conditions described in section 2411(a)(2) of this title
      [Section 301(a)(2)] exist,
      (B) the burden or restriction on United States commerce of the denial
      rights, or of the acts, policies, and practices, that are the subject of such
      action has increased or decreased, or
      (C) such action is being taken under section 2411(b) of this title [Section
      301(b)] and is no longer appropriate.

Id. § 2417(a).

      Plaintiffs contend that the text of Sections 307(a)(1)(B) and 307(a)(1)(C), both

of which Defendants claim as authority for promulgating the List 3 and List 4A

duties, limit the USTR’s authority to either reduce or terminate Section 301(b) tariffs,

or to increase the tariffs in limited circumstances not applicable here. Pls.’ Reply at

6–11. Plaintiffs argue the clause, “that are the subject of such action,” in Section

307(a)(1)(B) requires that any increase in an action relate to the same conduct that

formed the basis of the USTR’s initial action. Id. at 7. Moreover, Plaintiffs contend

that Section 307(a)(1)(C), when read as a counterpart to Section 307(a)(1)(A), must

be interpreted as only providing the President and the USTR with the authority to

“reduce or terminate” a Section 301(b) action when the USTR finds such action is “no

longer appropriate.” Id. at 9.

      Plaintiffs’ proffered interpretation of the phrase “that are the subject of” the

Section 301 action undeniably raises a serious and substantial question as it would
Court No. 21-00052                                                              Page 21


limit the President’s ability to increase a Section 301 action only when there is a

change in the conduct giving rise to the Section 301 action, not when a country

retaliates against the Section 301 action by taking action that is adverse to U.S.

commerce, but not, at least superficially, the type of action that the initial Section

301 action sought to remedy. Id. at 6–8. If Plaintiffs’ interpretation is correct, the

USTR’s modification of the Section 301(b) action falls outside the scope of delegated

authority.   Plaintiffs’ interpretation of Section 307(a)(1)(B) is a plausible literal

reading of the statute raising a serious and substantial question. Thus, Plaintiffs

have demonstrated a fair chance of success that their interpretation of Section

307(a)(1)(B) prevents the USTR from increasing a Section 301(b) action in response

to retaliatory, but superficially unrelated, tariffs. 14

       That Plaintiffs’ interpretation is plausible does not diminish Defendants’

argument that “the increase in the tariffs was necessary to further encourage China

to eliminate the unfair policies identified in the USTR’s investigation (that List 1 and

List 2 had demonstrably failed to do), and thus to further support the effectiveness of

the initial section 301 action.” Defs.’ Opp’n at 22. Likewise, Defendants’ position that

China’s retaliatory tariffs were enacted with the goal of pressuring the President and

the USTR to drop the Section 301 action so that China could continue its unfair

practices is a compelling argument. Id. According to Defendants, the USTR’s List 3

and List 4A tariffs do constitute a modification of the Section 301(b) action in response




14Here, Plaintiffs assert that the USTR’s stated justification for promulgating the
List 3 and List 4A tariffs was an increased burden on U.S. commerce resulting from
China’s retaliatory tariffs, which were not the subject of the initial Section 301(b)
action.
Court No. 21-00052                                                            Page 22


to an increased burden of the acts, policies, and practices that are the subject of the

action on U.S. Commerce. Id. However, at this stage of the proceedings without full

briefing, Defendants’ position is not so clearly correct as to prevent Plaintiffs from

preserving the status quo pending the resolution of the merits of the parties’ claims.

      Likewise, Plaintiffs’ argument that Section 307(a)(1)(C) fails to supply the

needed authority in this case is not without merit and it too raises a difficult and

substantial question. Plaintiffs claim that Section 307(a)(1)(C) must be read as a

mirror of Section 307(a)(1)(A), but while Section 307(a)(1)(A) deals with modification

of mandatory actions commenced under Section 301(a), Section 307(a)(1)(C) deals

with modification of discretionary actions commenced under Section 301(b). Pls.’

Reply at 8–10.     According to Plaintiffs, the circumstances in which Section

307(a)(1)(A) permits “modification” make clear that only a reduction or termination

of the Section 301(a) action is permitted. Id. Thus, Plaintiffs urge the court to

interpret Section 307(a)(1)(C) as similarly limiting the USTR when it finds a Section

301(b) action to “no longer be appropriate.” Id. Although Defendants argue that

nothing in the plain text of Section 307(a)(1)(C) limits the USTR’s authority to

“modify” a Section 301(b) action when the USTR finds that action is “no longer

appropriate,” see Defs.’ Opp’n at 22–24, given that “[i]t is a fundamental canon of

statutory construction that the words of a statute must be read in their context and

with a view to their place in the overall statutory scheme,” Lal v. M.S.P.B., 821 F.3d

1376, 1378 (Fed. Cir. 2016) (citations omitted), and that neither party has cited any

case in which the Government has increased an action under Section 301(b) under

the claimed authority of Section 307(a)(1)(C), Plaintiffs at this stage of the
Court No. 21-00052                                                            Page 23


proceedings raise substantial and serious questions, which should be determined

after full briefing.

       Finally, Plaintiffs assert a plausible APA claim on which they have a fair

chance of success on the merits. Plaintiffs assert that the USTR failed to provide an

adequate opportunity to comment on its determination to implement the List 3 and

List 4A duties. See Pls.’ Reply at 16. The Government asserts that the action was

that of the President, rather than the USTR, and thus not subject to the APA. Defs.’

Opp’n at 26–27. Neither party adequately addresses the question of whether the

court should consider List 3 and List 4A the products of Presidential action or USTR

action. See Pls.’ Reply at 18–19; Defs’ Opp’n at 26. Further, the Government claims

that even if the challenged action is that of the USTR, the USTR provided adequate

opportunity to comment. Defs.’ Opp’n at 28. Both parties’ treatment of this issue is

cursory at best. Plaintiffs allege that “initial and rebuttal List 3 comments were due

simultaneously, while List 4 rebuttal comments were due just days after the hearing

(with over 300 witnesses) concluded.” Pls.’ Reply at 16. Plaintiffs also claim that the

USTR announced the imposition of List 3 duties “mere days after the comment period

ended,” which they suggest is evidence that the USTR did not consider the comments

prior to implementing the duties. Id. The Government contends that the USTR

imposed the duties “following seven weeks of public notice, hearings, and extensive

opportunities for comment.” Defs.’ Opp’n at 12. Defendants further assert that they

“provided sufficient notice,” “solicited comments from the public,” and “held a public

hearing, even though none was required.” Id. at 28. Neither party offers dispositive

evidence or argumentation on the adequacy of the comment period, so the court
Court No. 21-00052                                                              Page 24


concludes that Plaintiffs raise a serious question that warrants meaningful review.

Regardless, the amount of time given for interested parties to comment as well as the

amount of time the USTR had to consider public comments suggest that Plaintiffs

have a fair chance of success in their APA claim should the court conclude that the

APA applies. Pls.’ Reply at 16.

       Although Defendants’ position as to the President’s and the USTR’s authority

to act under the statute may ultimately prevail, it is not “so clear-cut” as to foreclose

Plaintiffs’ ability to fully litigate the matter. See Ugine, 452 F.3d at 1295. Plaintiffs

raise a serious, substantial, and difficult question which, for the purposes of this

motion, meet their reduced burden to show a “fair chance” of success on the merits.

See Wind Tower, 741 F.3d at 96. 15

III.   Balance of the Equities

       The balance of the equities tips in Plaintiffs’ favor. Plaintiffs seek narrow

relief, the suspension of liquidation. Although the administrative burden on the

Government to effectuate the suspension of liquidation is not insignificant, see Decl.

of Thomas Overacker in Supp. of Defs.’ Opp’n to Pls.’ Mot. for a Prelim. Inj., May 13,

2021, ECF No. 304-1 (“Overacker Decl.”), ¶¶ 4–12, the court can fashion an injunction

which allows the Government to minimize that burden.


15 Defendants also raise a number of defenses to Plaintiffs’ action that they plan to
address more fully in the briefing on the merits and which they fault Plaintiffs for
not fully addressing. These defenses include: that the President is not subject to the
APA; that the determination was a non-justiciable political question; that the
determination falls in the foreign affairs function exception; and that even if the APA
applies, the USTR’s actions were not arbitrary and capricious. Defs.’ Opp’n at 25. It
is unclear at this stage in the proceedings whether any of these defenses may
ultimately prevail and none is so clear cut as to defeat the fair chance that Plaintiffs
may prevail.
Court No. 21-00052                                                             Page 25


       Plaintiffs’ request for relief is narrow; Plaintiffs ask for the suspension of

liquidation. Pls.’ Mot. at 1. Suspension of liquidation maintains the status quo: the

Government will still collect the duties pending the merits determination, but as

liquidation is the final computation of duties, their finality is delayed. If Plaintiffs

are unsuccessful in their challenge, the Government will not lose any revenue.

       Undeniably, implementing the stay will impose a burden on the Government. 16

Defendants explain that suspending liquidation for millions of entries is an enormous

task. 17   See Overacker Decl. ¶¶ 4–12.      To effectuate liquidation, each affected

importer would have to be identified by its importer number. Defs.’ Opp’n at 30–32;

Overacker Decl. ¶ 7. U.S. Customs and Border Protection would then need to identify

the relevant Customs Center for each importer. Overacker Decl. ¶ 7.      Alternatively,

a task force could be established to handle mass suspensions. Id. A report would

need to be generated for each importer to identify any unliquidated entries subject to

the challenged tariffs. Id. The Government claims that it would have to run over

6,500 reports just to identify the unliquidated entries filed by each individual

importer.    Id.   Each entry would then need to be suspended, which could be

complicated by the fact that some entries may already be suspended. Id. ¶ 8. We


16 As of March 31, 2021, there had been approximately 12.7 million entries of subject
merchandise since the USTR commenced the Section 301(b) action. See Overacker
Decl. ¶ 4. There are approximately 6500 individual importers that would be subject
to this injunction. Id. ¶ 7(a). Customs would need to identify imports that are subject
to both the Section 301 tariffs and the injunction on a rolling basis and take the
administrative actions described in the Overacker Decl. in an expedient manner
given that without intervening action, entries will generally liquidate by operation of
law one year after entry. See 19 U.S.C. § 1504(a); 19 C.F.R. § 159.11.
17 Although Plaintiffs argue that the task of suspending liquidation is a routine

burden and is a fairly straightforward task, see Oral Arg. at 00:43:54, even the
simplest task can be overwhelming if one has to do it millions of times.
Court No. 21-00052                                                             Page 26


agree that the Government’s resources are not unlimited, and personnel required to

effectuate the suspension will necessarily be unable to perform other duties that are

important. Nonetheless there is a solution to these competing interests.

      Plaintiffs argue that the Government could avoid the burden of suspending

liquidation during the pendency of these proceedings simply by conceding that the

court has the power to order refunds or reliquidate any liquidated entries. 18 Pls.’

Reply at 1, 2, 24.    Indeed, the Government has avoided the need to suspend

liquidation by conceding the availability of refunds. Sumecht, 923 F.3d at 1348. Such

a concession is problematic as it would estop the Government from challenging the

authority of the Court to grant reliquidation or refund. Id. The Government is within

its right to craft an argument that the Court of Appeals should not allow reliquidation

in this case based upon Court of Appeals precedent post-Shinyei. See Defs.’ Opp’n at

36–42. Indeed, the Government may also change its view of what the law allows. 19

If the Government has a good faith belief that the Court does not have the power to

order refunds or liquidation under the law, then it should not be forced to sacrifice

that position for the sake of administrative convenience.            Nonetheless, the

Government’s right to make a good faith challenge to the Court’s power should not

leave Plaintiffs without a remedy should the exactions ultimately be determined to




18The Government has admitted that the CIT can order reliquidation and stipulated
to such relief in the past. See Sumecht, 923 F.3d at 1347; J. Conrad Ltd. v. United
States, 44 CIT __, __, 457 F. Supp. 3d 1365, 1379 (2020); see also 28 U.S.C. §§ 1585,
2643(a)(1) (CIT has all the powers of a district court, including the authority to issue
a money judgement against the United States).
19 Plaintiffs do not dispute that the Government can change its position.            See
generally, Pls.’ Mot. at 8–12.
Court No. 21-00052                                                            Page 27


have been unlawful.       The absence of a remedy for an unlawful exaction is the

definition of inequity.

      Therefore, the court will fashion an order that relieves some of the burden

imposed upon the Government while maintaining the status quo, i.e., preserving a

remedy for unliquidated entries subject to the challenged tariffs. It is within the

court’s power to issue an injunction that requires the Government to suspend

liquidation for each entry unless the Government opts to stipulate that it will refund

the unlawfully collected duties for that specific entry. Consequently, the Government

will not be conceding the availability of refunds for all Section 301 duties paid as a

result of List 3 and List 4A, rather it will be stipulating that it will refund only

unlawful duties paid in connection with entries for which it refuses to suspend

liquidation. Such an order maintains the status quo, preserves the Government’s

ability to challenge the Court’s power to refund or order reliquidation, and offers the

Government, at its option, a route to avoid the administrative burden of suspending

liquidation on millions of entries.

      The consequences of this order sufficiently balance the equities. If Plaintiffs

are successful with their Section 301 challenge as well as their claim that the Court

has the power to order refunds or liquidation, then no harm will have been done. If

Plaintiffs are successful with their Section 301 challenge and not with their claim

that the Court has the power to order a refund and re-liquidation, then again no harm

will have been done because this order will have prevented the unlawful collection of

duties without a refund possibility, a clear irreparable harm. If Defendants are

successful in their defenses, then the Government will collect all the duties to which
Court No. 21-00052                                                              Page 28


it is entitled regardless of the Court’s power to refund or order reliquidation. Thus,

the only objection Defendants could have to the court issuing its order would be that

Defendants would potentially forgo a windfall of unlawfully paid and irrecoverable

duties. It is both inequitable and against the public interest for the Government to

retain unlawfully collected duties.     At the same time, the order will allow the

Government to avoid the burden of effectuating suspension of liquidation for as many

entries as it wishes without conceding the issue of the Court’s power to order refund

or reliquidation.

IV.   Public Interest

      The Government’s argument that there should be no stay of liquidation and

that there is no right to refund would effectively deny judicial review of the imposition

of the Section 301 duties on liquidated goods. Short-circuiting judicial review violates

the public interest. Neo Solar Power Corp. v. United States, 40 CIT __, __, Slip Op.

16-58, at 5–6 (June 9, 2016).

      The Government argues that the public interest is the “policy underlying the

specific legislation.” Defs.’ Opp’n at 30. Even accepting Defendants’ position as

correct, the issuance of an injunction does not undermine that interest, it merely

maintains the status quo. See Ugine, 452 F.3d at 1297; see also Am. Signature, 598

F.3d at 830 (“The public interest is served by ensuring that governmental bodies

comply with the law.”). Indeed, preserving judicial review of the application of the

underlying legislation fosters the public interest in the lawful application of that

legislation. Neo Solar Power, 40 CIT at __, Slip Op. 16-58 at 5. The Government

argues that “[a] suspension of liquidation would encourage China to maintain its
Court No. 21-00052                                                             Page 29


harmful practices while awaiting resolution of the [S]ection 301 cases” or might

encourage importers to rush to purchase Chinese goods. Defs.’ Opp’n at 30. The court

cannot understand this argument. Although Plaintiffs seek to suspend liquidation,

they do not seek to enjoin the collection of the Section 301 tariffs. Importers must

still deposit those tariffs and will not be able to have them refunded unless Plaintiffs

are successful. If the Government’s argument is that it serves the public’s interest to

retain duties ultimately determined to be unlawful, to render meaningless a

determination as to lawfulness, the Government is mistaken.

                                   CONCLUSION

      In sum, the court will grant Plaintiffs’ motion for leave to file a reply and

Plaintiffs’ motion for a preliminary injunction. Moreover, to give the parties time to

implement appropriate procedures, gather pertinent information, and otherwise take

necessary action to comply with this order, the court will temporarily restrain

liquidation of any unliquidated entries of merchandise imported from China by any

plaintiffs in the Section 301 Cases which are subject to List 3 or List 4A duties.


                                                       /s/ Claire R. Kelly
                                                      Claire R. Kelly, Judge


                                                       /s/ Jennifer Choe-Groves
                                                      Jennifer Choe-Groves, Judge

Dated:       Tuesday, July 6, 2021
             New York, New York
Court No. 21-00052                                                              Page 30


      Barnett, Chief Judge, dissenting:

      I must dissent from my colleagues’ grant of the preliminary injunction.

While I agree with much of their analysis, there is a critical area of disagreement

between us: namely, I find that Plaintiffs have failed to establish a likelihood of

irreparable harm and this failure is fatal to their motion for a preliminary

injunction.

      The four-factor test the court considers in evaluating a motion for a

preliminary injunction is well established. See Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 20 (2008). Nevertheless, in Winter, the U.S. Supreme Court

considered whether the lower court properly evaluated the irreparable harm factor

when the lower court found that the plaintiffs had demonstrated a “strong”

likelihood of success on the merits. Id. at 20–22. In that case, the lower court had

used a sliding scale analysis and concluded that the plaintiffs need only show “a

‘possibility’ of irreparable harm.” Id. at 21. The Supreme Court rejected that

approach and found, consistent with the extraordinary nature of preliminary relief,

that the plaintiffs must demonstrate not merely a possibility, but a likelihood, that

they would be irreparably harmed without an injunction. Id. at 22.

      Regardless of the continuing validity of the sliding scale approach as it is

typically applied in trade cases post-Winter, 1 Winter establishes that it is not


1 In trade cases, it is often the situation that liquidation leads to irreparable harm
such that, in the context of evaluating a preliminary injunction motion, the court
has applied a sliding scale approach to analyzing the likelihood of success on the
merits. The sliding scale requires a plaintiff to demonstrate a “fair chance of
success on the merits” by raising “questions which are ‘serious, substantial, difficult
(footnote continued)
Court No. 21-00052                                                              Page 31


enough for a plaintiff to identify irreparable harm as a possible outcome of the

denial of the motion for a preliminary injunction. Instead, a plaintiff must establish

that any irreparable harm is likely. In this case, I cannot find that there is a

likelihood of irreparable harm when my colleagues and I agree that any harm

arising from liquidation would be reparable by the court by means of an order of

reliquidation or a money judgment pursuant to 28 U.S.C. § 2643(a)(1) or (c)(1). See

Sampson v. Murray, 415 U.S. 61, 90 (1974) (“The possibility that adequate

compensatory or other corrective relief will be available at a later date . . . weighs

heavily against a claim of irreparable harm.” (quoting Va. Petroleum Jobbers Ass’n

v. Fed. Power Comm’n, 259 F.2d 921, 925 (D.C. Cir. 1958) (per curiam))); Maj. Op. at

12 (“[W]e view the statute as providing this Court with the explicit power to order

reliquidation and refunds where the government has unlawfully exacted duties.”).

Defendants’ (“the Government”) arguments notwithstanding, where I disagree with

my colleagues is in my view of the binding precedent from the U.S. Court of Appeals

for the Federal Circuit (“Federal Circuit”). In contrast with the Majority, I find that

this binding precedent suggests no more than a remote chance that the appellate

court would find that this court is not empowered to provide relief with respect to

any liquidated entries and, therefore, that Plaintiffs have established a likelihood of

irreparable harm.




and doubtful.’” Kwo Lee, Inc. v. United States, 38 CIT __, __, 24 F. Supp. 3d 1322,
1326 (2014). Because I find that Plaintiffs have not established a likelihood of
irreparable harm, I do not address this aspect of the sliding scale approach post-
Winter.
Court No. 21-00052                                                               Page 32


      The scope of the court’s powers in law and equity2 are not often at issue given

the unique jurisdiction of the U.S. Court of International Trade (“CIT”), which

typically involves addressing customs protest challenges, reviewing administrative

determinations in unfair trade or evasion cases, and presiding over enforcement

actions against importers. See generally 28 U.S.C. §§ 1581, 1582 (stating the court’s

jurisdictional bases). This case generally, and Plaintiffs’ motion for a preliminary

injunction specifically, 3 requires the court to consider the scope of its remedial

powers in the context of alleged injury arising from liquidation. Notwithstanding

the investiture of broad equitable powers in the CIT, Congress also enacted specific

statutory provisions pursuant to which liquidation that is final and conclusive

precludes the court from awarding relief. While the vast majority of actions before

the CIT arise in connection with the statutory provisions for which Congress has

expressly spoken with respect to the effect of liquidation, this case arises under the




2 Pursuant to 28 U.S.C. § 1585, the CIT “shall possess all the powers in law and
equity of, or as conferred by statute upon, a district court of the United States.”
3 The Government asserts that the court need not reach the issue of refunds or

reliquidation because, according to the Government, the motion may be denied on
other grounds. See Defs.’ Opp’n to Pls.’ Mot. for Prelim. Inj. Limited to Suspension
(“Defs.’ Opp’n”) at 35, 42, ECF No. 304. The Government’s reluctance in this regard
likely stems from its precarious legal position. The Government’s position
regarding the lack of an available remedy for liquidated entries effectively amounts
to an argument against its position on the likelihood of irreparable harm, leaving it
to instead rely on assertions of undue delay and the insufficiency of economic harm
to undermine Plaintiffs’ case. See id. at 33–35. As discussed herein, however, the
Government’s arguments that the court lacks the authority to order reliquidation
are unpersuasive. Notwithstanding the Government’s suggestion, see infra note 8,
further briefing on remedy is not necessary at this time. The issue here is only
whether the court could provide a remedy—an issue plainly in play based on
Plaintiffs’ motion. The Government will have an opportunity to brief various
options for appropriate remedies, if necessary, when the court reaches the merits.
Court No. 21-00052                                                             Page 33


court’s residual jurisdiction provision, pursuant to which the court retains all its

powers in law and equity to provide relief consistent with 28 U.S.C. § 2643.

      In cases arising pursuant to the court’s jurisdiction under 28 U.S.C.

§ 1581(a), the finality of liquidation is governed by 19 U.S.C. § 1514(a). That

provision provides:

      [D]ecisions of the Customs Service . . . as to . . . (2) the classification
      and rate and amount of duties chargeable; [or] . . . (5) the liquidation or
      reliquidation of an entry . . . shall be final and conclusive upon all
      persons . . . unless a protest is filed in accordance with this section, or
      unless a civil action contesting the denial of a protest, in whole or in
      part, is commenced in the [CIT].

19 U.S.C. § 1514(a)(2), (5). Thus, section 1514(a) precludes the CIT from reviewing

a challenge to—and ordering reliquidation based on—an erroneous decision by U.S.

Customs and Border Protection (“Customs” or “CBP”) unless the statutory protest

requirements are met. See, e.g., Juice Farms, Inc. v. United States, 68 F.3d 1344,

1345 (Fed. Cir. 1995); Mitsubishi Elecs. Am., Inc. v. United States, 18 CIT 167, 172,

848 F. Supp. 193, 197 (1994).

      In litigation under 28 U.S.C. § 1581(c) seeking to challenge an antidumping

or countervailing duty determination, the finality of liquidation is governed by a

different statutory provision, 19 U.S.C. § 1516a. 4 That provision indicates that


4 Section 1581(c) also confers exclusive jurisdiction on the CIT to review civil actions
commenced pursuant to 19 U.S.C. § 1517, pursuant to which CBP investigates
allegations of evasion of antidumping and countervailing duty orders. That section
also provides for judicial review of Customs’ determinations in those investigations.
While the Government has consented to the entry of preliminary injunctions
suspending liquidation of entries subject to those determinations, see, e.g., Consent
Mot. for a Prelim. Inj., Royal Brush Mfg., Inc. v. United States, Court No. 19-cv-
00198 (CIT Nov. 26, 2019), the status of the court’s remedial authority in such cases
(footnote continued)
Court No. 21-00052                                                              Page 34


liquidation in accordance with the agency determination is generally final and

conclusive unless an interested party secures a statutory injunction to ensure

liquidation in accordance with any final court decision reviewing the agency

determination. See 19 U.S.C. § 1516a(c), (e). This statutory scheme was addressed

by the Federal Circuit at length in Zenith Radio Corp. v. United States, 710 F.2d

806 (Fed. Cir. 1983).

      In Zenith, the appellate court reversed the CIT’s denial of a preliminary

injunction to suspend the liquidation of entries subject to an administrative review

conducted by the U.S. Department of Commerce (“Commerce”) under 19 U.S.C.

§ 1675. 710 F.2d at 808. 5 The appellate court explained that section 1516a

“permits liquidation in accordance with a favorable [final court] decision . . . only on

merchandise entered after the court decision is published or on earlier entries ‘the

liquidation of which was enjoined under subsection (c)(2).’” Id. at 810 (quoting 19

U.S.C. § 1516a(e)). In the absence of a “provision permitting reliquidation in this

case or imposition of higher dumping duties after liquidation if [Zenith Radio Corp.

(‘Zenith’)] is successful on the merits,” the appellate court concluded that, “[o]nce

liquidation occurs, a subsequent decision by the trial court on the merits of Zenith’s

challenge can have no effect on the dumping duties assessed on [subject] entries.” 6



absent preliminary relief has not been litigated and is immaterial to the court’s
disposition of this motion.
5 Determinations issued pursuant to 19 U.S.C. § 1675 are reviewable under 19

U.S.C. § 1516a(a)(2)(B)(iii).
6 While this discussion of the finality of liquidation was critical to the Zenith

opinion, that court’s finding of irreparable harm was based on the court’s finding
that the plaintiff’s entire case would be mooted by the combination of the finality of
(footnote continued)
Court No. 21-00052                                                              Page 35


Id.; cf. Mid Continent Steel & Wire, Inc. v. United States, 44 CIT __, __, 427 F. Supp.

3d 1375, 1382–84 (2020) (in litigation regarding the final determination in an

investigation in which success on the merits could lead to revocation of the

antidumping duty order, relying on Zenith, among other authorities, the court

preliminarily enjoined the liquidation of entries subject to the first and subsequent

administrative reviews).

       Zenith, however, is limited to actions reviewable pursuant to 19 U.S.C.

§ 1516a and is not applicable to an action under the Administrative Procedure Act

(“APA”). Shinyei Corp. of Am. v. United States, 355 F.3d 1297, 1309 (Fed. Cir. 2004)

(“This court’s ruling in Zenith . . . was explicitly based on the liquidation and

injunction provisions in [19 U.S.C. § 1516a], and those provisions are inapplicable

here.”).

       In contrast with the foregoing caselaw, this case implicates the court’s

jurisdiction pursuant to 28 U.S.C. § 1581(i), whereby the court is within its

authority to order reliquidation or other appropriate relief. Specifically, the court’s

remedial authority is set forth in 28 U.S.C. § 2643.7 The statute provides, inter

alia, that the CIT “may enter a money judgment . . . for or against the United States

in any civil action commenced under section 1581 or 1582 of this title,” 28 U.S.C.




the liquidation of prior entries and the inability of any final court decision to
provide prospective relief because future entries could be subject to future
administrative review determinations. 710 F.2d at 810.
7 Congress enacted 28 U.S.C. §§ 1585 and 2643 as part of the Customs Courts Act of

1980, Pub. L. No. 96–417, 94 Stat. 1727 (1980).
Court No. 21-00052                                                               Page 36


§ 2643(a)(1), 8 and, with exceptions not relevant here, 9 may “order any other form of

relief that is appropriate in a civil action, including, but not limited to, declaratory

judgments, orders of remand, injunctions, and writs of mandamus and prohibition,”

id. § 2643(c)(1) (emphasis added). 10 The statute confers “broad remedial powers” on

the CIT, Shinyei, 355 F.3d at 1312, that are not constrained by liquidation in the

absence of a statutory limitation on reliquidation. “The legislative history of the

Customs Courts Act of 1980 leaves no doubt that 28 U.S.C. § 2643(c)(1) ‘is a general

grant of authority for the [CIT] to order any form of relief that it deems appropriate




8 At oral argument, the Government represented that the CIT lacks the authority in
this case to order a money judgment pursuant to 28 U.S.C. § 2643(a)(1) and
requested the opportunity to further brief the issue. Oral Arg. 07:40–08:20, 45:45–
47:15, available at https://www.cit.uscourts.gov/sites/cit/files/061721-21-00052-
3JP.mp3 (last visited July 6, 2021) (approximate time stamp from the recording).
As discussed supra note 3, further briefing at this time is unnecessary given my
clear view that relief would be available to prevailing Plaintiffs pursuant to 28
U.S.C. § 2643(c)(1).
9 While the exceptions are not germane to this case, Congress’s enumeration of

specific exceptions to the CIT’s broad remedial authority further indicates that
Congress did not intend the court to read additional exceptions into the statute
absent contrary congressional intent. See, e.g., United States v. Brockamp, 519 U.S.
347, 352 (1997) (declining to read an equitable exception into the detailed statutory
time limitations set forth in 26 U.S.C. § 6511 given Congress’s “explicit listing of
exceptions”); United States v. Smith, 499 U.S. 160, 166–67 (1991) (declining to infer
a third exception to the rule that the Federal Tort Claims Act constitutes the
exclusive remedy for torts by Government employees when Congress provided for
two exceptions by statute).
10 The list is not exhaustive. Moreover, the term “injunction” may include an

affirmative injunction compelling agency action. See generally Home Prods. Int’l,
Inc. v. United States, 43 CIT __, 405 F. Supp. 3d 1368 (2019) (relying, in part, on the
court’s authority pursuant to 28 U.S.C. § 2643(c)(1) to enforce a judgment through
an affirmative injunction requiring CBP to reliquidate entries at the rates
established in the court’s judgment), appeal dismissed, 846 F. App’x 890 (Fed. Cir.
2021).
Court No. 21-00052                                                              Page 37


under the circumstances.’” United States v. Mizrahie, 9 CIT 142, 146, 606 F. Supp.

703, 707 (1985) (quoting H.R. Rep. No. 96–1235, at 61 (1980)) (emphasis added). 11

       In keeping with that view, the court has recognized its authority to order the

remedy of reliquidation when appropriate. See, e.g., PrimeSource Building Prods.,

Inc. v. United States, 45 CIT __, __, 505 F. Supp. 3d 1352, 1357–58 (2021) (ordering

a refund of any section 232 duties paid on entries liquidated despite the court’s

preliminary injunction suspending liquidation); J. Conrad Ltd. v. United States, 44

CIT __, __, 457 F. Supp. 3d 1365, 1379 (2020) (finding no irreparable harm given the

court’s authority to order reliquidation and noting the Government’s position that

liquidation would not preclude the court from ordering such relief); Gilda Indus.,

Inc. v. United States, 33 CIT 751, 760, 625 F. Supp. 2d 1377, 1385 (2009) (ordering

CBP to refund certain section 301 retaliatory duties without regard to liquidation

status), aff’d, 622 F.3d 1358 (Fed. Cir. 2010). While the Government has stipulated

to the refund or reliquidation of duties in certain cases, see Defs.’ Opp’n at 36, the

CIT’s authority to order refund or reliquidation is based on statute, not

stipulation. 12



11 Section 2643 of Title 28 complements section 1585. According to the legislative
history, section 1585 was enacted to “remove[] any doubt” as to the scope of the
CIT’s remedial powers and “make it clear that the [CIT] possesses all plenary
powers in law and equity, thereby completing the full transformation of the court to
article III status.” 126 Cong. Rec. 26,554–55 (1980) (statement of Rep. Rodino); see
also H.R. Rep. No. 96–1235, at 50 (1980) (“It is the Committee’s intent to make clear
that the [CIT] does possess the same plenary powers as a federal []district court.”).
12 I agree with the Majority that the Government is entitled to change its position

and litigate its new position. However, as a matter of statutory interpretation, I
believe this court may resolve the issue consistent with Federal Circuit precedent
and deny the motion for preliminary injunction.
Court No. 21-00052                                                               Page 38


      The authority to order reliquidation was expressly addressed by the Federal

Circuit in Shinyei. Shinyei addressed a challenge to Commerce’s liquidation

instructions issued after litigation regarding an administrative review of the

antidumping duty order. See Shinyei, 355 F.3d at 1299–1304. The plaintiff,

Shinyei Corporation of America (“Shinyei”), had “deposited estimated antidumping

duties on the entries at issue at a rate of 45.83% ad valorem.” Id. at 1300.

Following litigation, Commerce’s amended results set forth rates ranging from 1.83

percent to 16.71 percent, depending on the manufacturer. Id. at 1302. Commerce’s

amended liquidation instructions did not specifically address Shinyei’s entries of

subject merchandise from certain manufacturers purportedly covered by the

amended results. Id. Commerce subsequently issued “clean-up” instructions

directing CBP to liquidate “as entered” any remaining entries of subject

merchandise that were not covered by the previous instructions. Id. at 1303. CBP

then liquidated Shinyei’s entries at the cash deposit rate. Id. Shinyei claimed that

the clean-up instructions violated 19 U.S.C. § 1675(a)(2) and sought reliquidation at

the lower rates. Id. at 1303–04, 1306.

      The CIT dismissed Shinyei’s complaint for lack of subject matter jurisdiction

based on the court’s view that liquidation of the subject entries mooted Shinyei’s

action under the APA. Id. at 1304. On appeal, the Federal Circuit held that the

CIT retained jurisdiction pursuant to 28 U.S.C. § 1581(i) over an APA cause of

action challenging Commerce’s liquidation instructions notwithstanding Customs’

liquidation of the subject entries. Id. at 1305–12. The appellate court reasoned,

inter alia, that the finality of liquidation provided for in 19 U.S.C. § 1514(a) is
Court No. 21-00052                                                                 Page 39


inapplicable when “the alleged agency error [is] on the part of Commerce, not

Customs.” Id. at 1311 (further stating that section 1514(a) “is not . . . fairly

construed to prohibit reliquidation in all cases”). Further, in recognition of the

CIT’s “broad remedial powers,” id. at 1312 (citing 28 U.S.C. § 2643 (2000)), the

Federal Circuit concluded that, in that case, reliquidation was “easily construed” as

an appropriate form of relief, id. More recently, in Sumecht NA, Inc. v. United

States, the Federal Circuit affirmed the CIT’s denial of preliminary relief because

Sumec North America (“Sumec”) failed to demonstrate irreparable harm. 923 F.3d

1340, 1347–48 (Fed. Cir. 2019). The appellate court based its decision, at least in

part, on its previous recognition of the CIT’s equitable power to order reliquidation

in section 1581(i) actions. Id. at 1347. 13

       Consistent with these opinions, I find that the court possesses the authority

to order reliquidation and, if Plaintiffs prevail, reliquidation constitutes at least one

type of “relief that [would be] appropriate in [this] civil action.” See 28 U.S.C.

§ 2643(c)(1). 14

       Although Plaintiffs largely agree with this view, see Pls.’ Mot. for Prelim. Inj.

Limited to Suspension of Liquidation (“Pls.’ Mot.”) at 6–9, ECF No. 287, they rely on


13 The court also noted that Sumec’s entries were covered by a statutory injunction
in a separate case, Sumecht, 923 F.3d at 1346, and that the Government conceded
that Sumec would be entitled to reliquidation if it prevailed, id. at 1348.
14 What constitutes “appropriate relief” is a case-specific determination. The

Government has not directly argued that reliquidation (and a corresponding refund
of List 3 and List 4A duties) would not be “appropriate” if Plaintiffs prevail on the
merits. However, in light of the Government’s arguments regarding the balance of
equities and public interest factors, the Government may, in fact, prefer a monetary
judgment to reliquidation to minimize the burden on the Government in such a
circumstance.
Court No. 21-00052                                                            Page 40


the Federal Circuit’s grant of preliminary relief in Ugine & Alz Belgium v. United

States, 452 F.3d 1289, 1297 (Fed. Cir. 2006), and American Signature, Inc. v. United

States, 598 F.3d 816, 829 (Fed. Cir. 2010), to contend that an injunction should

issue nevertheless, Pls.’ Mot. at 10–12. However, those cases are distinguishable

and, more importantly, do not obviate the requirement that a plaintiff must

establish a likelihood of irreparable harm.

      Ugine addressed an importer’s challenge to Commerce liquidation

instructions. 452 F.3d at 1291. The importer obtained the parties’ consent to a

preliminary injunction to suspend the liquidation of unliquidated entries, but the

CIT denied the motion, in part, based on the absence of “unequivocal irreparable

harm.” Id. at 1292. While the court reasoned that the importer could protest any

liquidations occurring during the pendency of the action, the court did not, however,

discuss Shinyei. See id.

      The Federal Circuit reversed the CIT’s denial of a preliminary injunction. Id.

at 1290. As to irreparable harm, the Federal Circuit recognized that although

“Shinyei appears to provide [the importer] with an avenue for seeking a judicial

remedy even if liquidation occurs,” there remained “the possibility that Shinyei will

not be interpreted to encompass the sort of claim at issue” in Ugine. Id. at 1296

(observing that the importer challenged Commerce’s liquidation instructions for

earlier review periods as inconsistent with the more recent, fourth, review with

respect to country of origin).

      Notably, in Ugine, the CIT had not addressed Shinyei and the parties had not

fully briefed it before the Federal Circuit. Id. at 1296–97. Thus, “[r]ather than
Court No. 21-00052                                                               Page 41


deciding the scope of Shinyei in a preliminary injunction context, without a decision

by the trial court or briefing by two of the three parties, [the appellate court]

conclude[d] that the issue [was] sufficiently complex that we should resolve it only

in a setting in which it has been litigated by the parties and decided by the trial

court.” Id. at 1297. As a result, Ugine is distinguishable based on the nature of the

underlying claim and the lack of this court’s insight into the scope of its remedial

authority pursuant to 28 U.S.C. § 2643 in the event the importer prevailed on that

claim. Perhaps of most significance for this case, Ugine predates Winter by more

than two years and therefore lacks the benefit of the appellate court reconciling the

possibility of Shinyei relief with the Supreme Court’s clarification of the requisite

showing of a likelihood of irreparable harm.15

      In American Signature, the Federal Circuit also reversed the CIT’s denial of a

preliminary injunction in a case challenging Commerce’s liquidation instructions.

598 F.3d at 819. This time, the CIT had relied on Shinyei to find that the plaintiff

had “an available and adequate remedy to correct the erroneous liquidation of

entries caused by incorrect liquidation instructions, even if liquidation is permitted

to go forward.” Id. at 828 (citation omitted). Nevertheless, despite the CIT’s

reference to Shinyei, the Federal Circuit pointed to language in Ugine to conclude

again that “the possibility of Shinyei relief” did not defeat the plaintiff’s assertions




15 While the Ugine court found a “strong showing of irreparable harm,” that showing
appeared to be based on the notion “that the denial of a preliminary injunction
could result in denying [the importer] its opportunity for a decision on the merits of
its claim regarding the duties for merchandise imported” prior to the fourth
administrative review. 452 F.3d at 1297 (emphasis added).
Court No. 21-00052                                                              Page 42


of irreparable harm. Id. at 829 (discussing Ugine, 452 F.3d at 1297). The Federal

Circuit did not, however, explain why Shinyei relief might not be available or

explain why uncertainty as to the availability of Shinyei relief rendered the

plaintiff’s showing of irreparable harm sufficiently likely pursuant to Winter. See

id.

      The Federal Circuit has since said that it does not interpret “Ugine and

American Signature as creating a presumption that, in the preliminary injunction

context, Shinyei relief is uncertain for purposes of irreparable harm in [section]

1581(i) actions because such a presumption runs counter to Shinyei’s holding that

the CIT has ‘broad remedial powers,’ including the ability to order reliquidation.”

Sumecht, 923 F.3d at 1348 (quoting Shinyei, 355 F.3d at 1312). The Federal Circuit

also observed that American Signature was distinct from Ugine because “the

underlying complaint [filed in American Signature] expressly referenced [19 U.S.C.]

§ 1675(a)(2)(C) to allege that Commerce’s corrected liquidation instructions were

erroneous as a matter of law.” Id. at 1347 n.8. While the American Signature court

did not completely reconcile its decision with Shinyei, the court’s discussion of

likelihood of success on the merits suggests that, in contrast to Shinyei, Commerce

had more closely incorporated its processes for developing the liquidation

instructions into the administrative review determination under 19 U.S.C.

§ 1675(a)(2)(A) such that jurisdiction under 28 U.S.C. § 1581(c) might be

appropriate. Am. Signature, 598 F.3d at 824–26. Notwithstanding these questions

about the appropriate jurisdictional basis for challenging Commerce’s liquidation

instructions, at issue here is the scope of the CIT’s remedial powers pursuant to 28
Court No. 21-00052                                                              Page 43


U.S.C. § 2643 in a case not involving antidumping or countervailing duties and the

associated interplay with 19 U.S.C. § 1516a and Zenith. Thus, Ugine and American

Signature do not require the court to find a likelihood of irreparable harm

particularly when, as here, the Parties have put the issue of remedy squarely before

the court and briefed their respective positions. See Pls.’ Mot. at 6–9; Defs.’ Opp’n

at 35–42. 16

       The Government’s preservation of its right to appeal any determination that

reliquidation is an appropriate remedy fails to inject enough uncertainty into the

issue to render any irreparable harm likely. See Defs.’ Opp’n at 42 (preserving its

right to appeal); Pls.’ Mot. at 11–12 (arguing that the uncertainty generated by the

Government’s litigating position and preservation of its right to appeal establishes

irreparable harm). “Critically, irreparable harm may not be speculative.” Comm.

Overseeing Action for Lumber Int’l Trade Investigations or Negots. v. United States,

43 CIT __, __, 393 F. Supp. 3d 1271, 1276 (2019) (citation omitted). Rather, the

harm “must be both certain and great; . . . actual and not theoretical. . . . ‘[T]he

party seeking injunctive relief must show that the injury complained of [is] of such

imminence that there is a “clear and present need” for equitable relief to prevent

irreparable harm.’” Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)


16The Majority asserts that “the differing theories of harm” alleged in Ugine and
American Signature are “immaterial” to the question of remedy because both cases
arose under the court’s section 1581(i) jurisdiction and therefore implicate the same
statutory remedial authority. Maj. Op. at 15 n.9. The differing theories of harm are
relevant, however, because reliquidation would only be available when it constitutes
an “appropriate” form of relief in the particular action. See 28 U.S.C. § 2643(c)(1).
Accordingly, such differences must be considered in order to ascertain the degree to
which Ugine and American Signature compel the entry of an injunction.
Court No. 21-00052                                                              Page 44


(fourth alteration original) (quoting Ashland Oil, Inc. v. FTC, 409 F. Supp. 297, 307

(D.D.C.), aff’d, 548 F.2d 977 (D.C. Cir. 1976)); cf. Winter, 555 U.S. at 22. The

Government’s arguments as to why reliquidation is not an available remedy in this

case are unpersuasive.

       The Government first points to language in 19 U.S.C. § 1514(a) concerning

the finality of liquidation to assert that, “[o]nce a liquidation becomes final and

conclusive, generally neither CBP nor the Courts may alter or set aside the

transaction, including the assessment of duties.” Defs.’ Opp’n at 37. The

Government omits that section 1514(a) refers to “decisions of the Customs Service”

as the decisions that are “final and conclusive” barring a protest and action

commenced pursuant to 28 U.S.C. § 1581(a). 19 U.S.C. § 1514(a); see also, e.g.,

Shinyei, 355 F.3d at 1311 (section 1514(a) is inapplicable when “the alleged agency

error [is] on the part of Commerce, not Customs”); Am. Signature, 598 F.3d at 829

(same). 17




17 By seeking to tie the court’s authority to order reliquidation to section 1514(a),
the Government implies the presence of a protestable Customs decision. In so
doing, the Government argues against the position it has taken in Koch Supply &
Trading, LP v. United States, Court No. 20-cv-00063 (“Koch Supply”). There, an
importer asserted jurisdiction pursuant to 28 U.S.C. § 1581(a) and (i) to challenge
the lawfulness of section 232 duties (under section 1581(i)) and a denied protest
contesting Customs’ collection of the allegedly unlawful duties (under section
1581(a)). Compl., Koch Supply (CIT Mar. 23, 2020). Customs denied the protest
shortly after it was filed as non-protestable. Id. ¶ 28. In a consent motion to stay
the case, the Government represented that the court lacked jurisdiction pursuant to
28 U.S.C. § 1581(a) to review the denied protest claim. Consent Mot. to Stay
Proceedings at 3, Koch Supply (CIT May 19, 2020). The Government’s position in
Koch Supply is inconsistent with its position here as to whether Customs collection
of section 232 or 301 duties is protestable and, therefore, a possible basis for
jurisdiction under 28 U.S.C. § 1581(a).
Court No. 21-00052                                                             Page 45


       The Government next relies on Zenith to argue that “the rule of finality of

liquidations is not limited to Customs decisions that can be protested pursuant to

19 U.S.C. § 1514(a).” Defs.’ Opp’n at 37. According to the Government, Zenith

demonstrates that, absent an injunction suspending liquidation, “an entry will

liquidate in the normal administrative course and that liquidation will become final

and conclusive.” Id. at 38. While acknowledging the distinct jurisdictional bases,

the Government argues, in effect, that if finality attaches to liquidations that are

not protested and subject to judicial review pursuant to 28 U.S.C. § 1581(a) and

finality attaches to the liquidation of entries covered by a determination reviewable

pursuant to 28 U.S.C. § 1581(c) unless it is enjoined, then “reliquidation should not

be available upon a successful challenge under [28 U.S.C. §] 1581(i) either.” Id.

       In making this argument, the Government overlooks the distinctions between

the statutory bases that govern the finality of liquidation in the context of actions

implicating the court’s jurisdiction under section 1581(a) and (c). As set forth above,

Zenith is limited to actions arising under 19 U.S.C. § 1516a and “is inapplicable” to

“an action under the APA.” Shinyei, 355 F.3d at 1309. Zenith therefore does not

support the Government’s assertion that reliquidation is not (or should not be)

available to a successful litigant in a section 1581(i) action. 18


18 The Government’s attempt to characterize Shinyei as in conflict with Zenith fails.
See Defs.’ Opp’n at 41. Moreover, the Government’s assertion that “no statutory
provision allows the liquidation of entries to be enjoined by the [c]ourt in section
1581(i) actions, and the liquidation of any entries at issue in the section 301 cases
should therefore be held to be final and conclusive,” id. at 41–42, lacks merit. The
Government does not seriously contest the court’s authority to enter the requested
injunction upon the requisite showing, see id. at 17–18 (summarizing the standard
(footnote continued)
Court No. 21-00052                                                             Page 46


      The Government also attempts to limit the court’s authority to order

reliquidation to situations in which it is “necessary to protect a judgment of [the

CIT], rather than authority for reliquidation as a garden variety remedy in any case

brought pursuant to section 1581(i).” Defs.’ Opp’n at 40. The Government relies on

the following language from Shinyei:

      [T]o accept the government’s argument would preclude enforcement of
      court orders as to duty determinations as soon as entries subject to
      those orders are liquidated, even where liquidation was under
      erroneous instructions that fail to reflect the amended administrative
      review results implementing the courts’ determinations, as required by
      section 1675(a)(2)(C).

Id. (quoting Shinyei, 355 F.3d at 1312). 19

      The Government omits, however, the immediately preceding paragraph, in

which the Federal Circuit explained that “the [CIT] has been granted broad

remedial powers.” Shinyei, 355 F.3d at 1312 (citing 28 U.S.C. § 2643 (2000)). The

appellate court noted that the CIT can enter a money judgment against the



of review), and the absence of express statutory authority beyond that already
provided by 28 U.S.C. § 2643 is immaterial. The Government also appears to
conflate the Zenith court’s reference to “the absence of a statutory provision
permitting reliquidation” in 19 U.S.C. § 1516a with the absence of a statutory
injunction applicable to section 1581(i). Id. at 41–42 (citing Zenith, 710 F.2d at
810). The Government does not, however, explain the basis for this attempted
analogy.
19 The Government also seeks to rely on Agro Dutch Industries Ltd. v. United States,

589 F.3d 1187, 1191–92 & n.1 (Fed. Cir. 2009). Defs.’ Opp’n at 41. Agro Dutch
affirmed the CIT’s authority to (1) amend the effective date of a statutory injunction
to remove a five-day grace period, and (2) order reliquidation of subject entries
liquidated within that grace period. 589 F.3d at 1190–94. While the Agro Dutch
court cited Shinyei for the proposition that “mootness does not occur when steps are
required to enforce a valid injunction,” id. at 1191, the Agro Dutch court did not
address the limits of Shinyei relief or otherwise suggest that this court’s authority
to provide reliquidation or other appropriate monetary relief is, in fact, limited to
judicial enforcement of prior orders.
Court No. 21-00052                                                               Page 47


Government in an action commenced under 28 U.S.C. § 1581, id. (citing 28 U.S.C.

§ 2643(a)(1)), and can “order any other form of relief that is appropriate in a civil

action,” id. (quoting 28 U.S.C. § 2643(c)(1)). The Federal Circuit thus found that

“[t]he absence of an express reliquidation provision should not be read as a

prohibition of such relief when the statute provides the [CIT] with such broad

remedial powers” and, in that case, reliquidation was “easily construed” as an

appropriate form of relief.20 Shinyei does not, therefore, support the Government’s


20 While not expressly agreeing with the Government’s interpretation of the holding
of Shinyei, the Majority opines that the Government’s interpretation arguably is
correct. Maj. Op. at 13 & n.8. I disagree. The Federal Circuit’s observation
concerning the logical extent of the Government’s argument in that case was not
essential to the appellate court’s finding that reliquidation was authorized under
the CIT’s remedial statute and would be an appropriate remedy in the event
Shinyei established that its entries liquidated at rates that were inconsistent with
Commerce’s liquidation instructions. Such statements are not controlling. See, e.g.,
K-Tech Telecomms., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1287 n.1 (Fed.
Cir. 2013) (Wallach, J., concurring) (noting that “statements in judicial opinions
upon a point or points not necessary to the decision of the case” consist of “dictum”
that is neither “authoritative” nor controlling) (quoting In re McGrew, 120 F.3d
1236, 1238 (Fed. Cir. 1997)). Indeed, in the Federal Circuit’s second opinion in the
litigation concerning Shinyei’s rate, the appellate court characterized Shinyei as
        [holding] that the liquidation of Shinyei’s entries did not preclude
        judicial review of Shinyei’s Commerce-error claim under the APA,
        because the Tariff Act [of 1930] does not expressly or impliedly forbid
        the relief sought by Shinyei for erroneous liquidation instructions—
        namely, “reliquidation of the subject entries at the lower rate so
        [Shinyei] can receive a refund of the overpaid duties.”
Shinyei Corp. of Am. v. United States (“Shinyei II”), 524 F.3d 1274, 1282 (Fed. Cir.
2008) (quoting Shinyei, 355 F.3d at 1306); see also id. at 1280 (discussing the
holding of Shinyei in relatively broad terms). The Shinyei II court also clarified the
reason why reliquidation would be an appropriate form of relief in response to
Commerce’s error, namely, that, “[i]f there was an error in the instruction process,
then Shinyei is entitled to a judgment ordering reliquidation pursuant to new,
correct instructions.” Id. at 1284. So too here, there is no express or implied
prohibition on reliquidation of entries if they liquidated inclusive of unlawful
Section 301 duties. Further, if the court ultimately finds that there was legal error
(footnote continued)
Court No. 21-00052                                                               Page 48


suggested limitation on the court’s authority to provide appropriate relief.

Nevertheless, a finding by this court that it has the authority to order reliquidation

as a possible form of relief in this case, specifically, would not constrain the court’s

discretion in subsequent cases brought under the court’s residual jurisdiction to

determine what “relief . . . is appropriate.” 28 U.S.C. § 2643(c)(1).

      In light of the CIT’s broad remedial authority, the court asked the Parties to

identify any cases in which “the Federal Circuit found that the CIT erred in its

exercise of discretion as to appropriate relief.” Letter from the Court at 1 (June 14,

2021), ECF No. 321. Plaintiffs pointed to Co-Steel Raritan, Inc. v. Int’l Trade

Comm’n, 357 F.3d 1294 (Fed Cir. 2004), and NTN Bearing Corp. of America v.

United States, 892 F.2d 1004 (Fed. Cir. 1989), while noting that those cases are

readily distinguished. The Government pointed to National Corn Growers Ass’n v.

Baker, 840 F.2d 1547 (Fed. Cir. 1988). Oral Arg. 04:30–10:40.

      None of the identified cases suggest that the court would overstep its

authority to order reliquidation to prevailing Plaintiffs in this case. Co-Steel

Raritan recognized the CIT’s general authority to remand an agency determination

pursuant to 28 U.S.C. § 2643(c)(1) while finding that the CIT erred in ordering a

remand to the U.S. International Trade Commission to reconsider a negative

preliminary material injury determination in an antidumping investigation to



in the imposition of List 3 and List 4A duties on Plaintiffs’ entries, Plaintiffs are
entitled to a judgment ordering reliquidation exclusive of duties. Nothing in
Shinyei II suggests that the Shinyei court’s statement concerning the preclusion of
judicial enforcement of court orders consisted of anything more than a rejection of
the Government’s argument as opposed to a limitation on its holding.
Court No. 21-00052                                                               Page 49


account for subsequent developments. 357 F.3d at 1313–17. NTN Bearing

recognized the CIT’s “broad injunctive powers” pursuant to 28 U.S.C. §§ 1585 and

2643(c)(1) while finding that the CIT erred in entering what amounted to an

injunction enjoining the collection of antidumping duty cash deposits and ordering

the return of duties previously paid following the entry of partial summary

judgment, without the requisite final court decision pursuant to 19 U.S.C.

§ 1516a(e). 892 F.2d at 1006.

      The Government’s reliance on National Corn Growers also is inapposite.

While the Government sought to rely on that case for the proposition that the CIT

cannot award monetary damages in a section 1581(i) case in circumvention of a

statutory limit on reliquidation authority, see Nat’l Corn Growers, 840 F.2d at 1560,

such discussion is purely dicta. The Federal Circuit first determined that the CIT

lacked jurisdiction pursuant to 28 U.S.C. § 1581(i); jurisdiction pursuant to 28

U.S.C. § 1581(b) was available; and any remedy pursuant to section 1581(b) was

limited, by statute, to prospective entries. Id. at 1550–59. Thus, National Corn

Growers would not limit the court’s authority to require the Government to return

wrongfully obtained duties through reliquidation when there is no particular

statutory prohibition on reliquidation or limitation to prospective relief.

      In sum, given the CIT’s broad remedial authority and the absence of any

explicit disagreement from my colleagues concerning the court’s authority to order

reliquidation as a remedy in this case, I conclude that Plaintiffs’ showing of

irreparable harm is speculative, at best. My reading of the Federal Circuit

precedent does not allow me to conclude that Plaintiffs have established a likelihood
Court No. 21-00052                                                            Page 50


of irreparable harm. In the absence of such a showing, I would deny the motion for

a preliminary injunction without reaching the other requirements for issuing such

an injunction. Because I do not believe that Plaintiffs are entitled to the

“extraordinary remedy” of preliminary relief, see Winter, 555 U.S. at 22, I therefore

dissent.

                                                     /s/   Mark A. Barnett
                                                     Mark A. Barnett, Chief Judge
